Lacombe, Circuit Judge,
(orally.) I am unable to concur in the views of the plaintiffs’ counsel as to the phraseology “cork bark, manufactured.” I think there must be some intention of congress to discriminate and differentiate between the expression “manufactures of cork,” and the phrase *493“cork bark, manufactured.” Therefore, on the testimony of this case as it stands, touching the manufacture of this article, I am unable to accede to the proposition that it is covered by the 422d paragraph of the tariff act, and I shall therefore direct a verdict for the defendant.